Title: To James Madison from William Jarvis, 3 May 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 3 May 1806, Lisbon. “Nothing material having occured since the date of the foregoing that I conceived there was a possibility of giving the first advice of, & presuming that a Gentleman who has so much important public business on hand would readily excuse the writing for form sake or an omission of three or four we⟨eks⟩ when I had nothing interesting to communicate, is the reason I had not addressed you since the sailing of the ship Sally, Captn Hastings via Boston, by which the last went.
                    “Inclosed is a copy of my communication to the Marquis Pombal [not found]: but having heard nothing more on the subject I presume this Government are not willing to wave this method of discharge regarding our Vessles, least it furnish a Reason for doing the same thing toward those from the streights. In the summer season the additional detention will be nothing or but trifling, as the discharge may commence the day after arrival, & the expense will not amount to from ten to twenty dollars ⅌ hundred Tons more: but in winter it is a real grievance, as it will oftentimes be the means of Grain loaded Vessels being detained twenty or thirty days. Little of this hardship however will fall on our Vessels, our Corn loaeded Vessels seldom arriving here till the early part of April the shipment of this article for Europe seldom commencing in the U.S. till after the Christmas holidays, & not in considerable quantities till February & March: of course, our flag will not experience any injury from the measure proportionate to the benefit that is likely to result to our flou⟨r⟩ trade from it; which I took the liberty to mention in min⟨e⟩ of the 28th. March; and I am fully persuaded, that if in rescinding the measure regarding us, it was to be extended to the Vessels from the streights, it would be an injury to our Commerce to this port.
                    “Some alarm has been excited here from the King of Prussia prohibiting the importation of British Manufactures into the ports of His Kingdom, least the French Government should insist on the adoption of a similar measure by this Court. Those who reason in this manner I think cannot take into consideration the difference of Political & Geographical Situations between Prussia & Portugal. The whole strength resources & Revenues of Prussia lay to-gether & are all within ten or fifteen days March of an Army from the Capital. The whole resources & Revenues of Portugal on the reverse, are separated by a wide Ocean from the Mother Country. Prussia therefore is not Vulnerable to a Maritime power and is of course at liberty to adopt against such an one, that line of Policy which may most conduce to her Continental consequence, interests or convenience; whereas Portugal would be cut off from all intercou⟨rse⟩ with her Colonies by the superior Maritime Strength of Gt. Britain, if not stripped of them to her utter ruin, to the double injury of France by directly cutting her off from the supplies her Manufactures & Revenues derives from the trade with this Country & the tribute she receives from it; and indirectly, in the increase of power the possession, or immediate trade of the Brazils, would give to her Maritime enemy. I cannot therefore be persuaded that this Kingdom will be forced by France to pursue a measure that would be so pregnant with evil to her and injurious to Fran⟨ce⟩ itself. Several other reasons, which I took the liberty to offer the 10th. of Jany. 1805—also tend to confirm me in this opinion.
                    “As great Men, however, are sometimes actuated by their passions rather than their interest, there is a possibility that such a measure may be insisted on; but I shall not beleive it untill I have the most convincing proof of the fact.
                    
                    “A Portugueze ship which arrived here to day from the Brazils, spoke, a few days since, an English frigate, which informed the Captain that the Squadron under Sir John Borlace Warren off Teneriffe, had fallen in with Admiral Linois in the Marengo of 84 guns accompanied by a frigate, & captured her & the frigate, with the bulk of the treasure he had obtained in his cruises in India. It is said Admiral Linois lost his leg in the Engagement. No dates are given, but general Credit is given to the report.”
                